Citation Nr: 1820476	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-16 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a pulmonary disorder.

4.  Entitlement to service connection for a bilateral foot disorder.

5.  Entitlement to service connection for a low back disorder.

6.  Entitlement to service connection for carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to December 1962.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In February 2018, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims file.  At the hearing, the Veteran submitted additional evidence, which he waived regional office consideration.  Given such, the Board will consider this evidence in its review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The issues of entitlement to service connection for a bilateral food disorder, a low back disorder, and carpal tunnel syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  During the February 1, 2018 Board hearing and prior to the promulgation of a decision in the appeal, the Veteran and his representative notified the undersigned Veterans Law Judge that the Veteran wished to withdraw his appeal as to the claim of entitlement to service connection for a pulmonary disorder.

2.  Bilateral sensorineural hearing loss did not become manifest during service or to a compensable degree within the first year after discharge from service and is not etiologically related to service.

3.  Tinnitus did not become manifest during service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for a pulmonary disorder have been met.  38 U.S.C. § 7105 (b)(2) (West 2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  Bilateral hearing loss was not incurred in or aggravated by active service and sensorineural bilateral hearing loss may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1113, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

3.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1112, 1113, 1131 (West 2012); 38 C.F.R. §§ 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (c) (2017).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable file number, and a statement that the appeal is being withdrawn.  38 C.F.R. § 20.204 (b) (1) (2017). 

Here, during the February 1, 2018 Board Videoconference hearing, the Veteran and his representative stated on the record that the Veteran wished to withdraw his appeal as to the claim of entitlement to service connection for a pulmonary disorder.  This statement, memorialized in the hearing transcript associated with the claims file, satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2017).  

As the Veteran has withdrawn his appeal with respect to the claim of entitlement to service connection for a pulmonary disorder, there remains no allegation of error of fact or law for appellate consideration, thus, the Board does not have jurisdiction to review the appeal as to this issue, and it is dismissed.

Service Connection

In the instant case, the Veteran seeks service connection for bilateral hearing loss  and tinnitus.  The Veteran contends that he currently has hearing loss and tinnitus as a result of military noise exposure during his active duty service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss is a condition that is considered chronic, and therefore, will be presumed to have been incurred in service if it manifested to a compensable degree (meaning to at least 10 percent disabling) within one year after discharge from service.  See 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 264, 271 (2015) (specifying that sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system subject to § 3.309(a)).  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101 , 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Pursuant to 38 C.F.R. § 3.303 (b), where a chronic disease such as sensorineural hearing loss is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303 (b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101 (3) or 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. 155, 159.

Regarding the claim for tinnitus, it is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary (Dorland's) 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of it, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

As an initial matter, the evidence establishes the Veteran has current diagnoses of bilateral sensorineural hearing loss and tinnitus, as indicated in his VA treatment records and the January 2017 VA audiological examination.  Therefore, the merits of this claim turn on whether the currently diagnosed hearing loss and tinnitus are attributable to his military service pursuant to any theory of entitlement.

As to establishing that his diagnosed hearing loss and tinnitus are the result of his military service, the Veteran testified during his February 1, 2018 Board hearing that these disabilities are the result of military noise exposure during his active duty and, specifically, as a result of his military occupation specialty as a radio operator and teletype specialist.  He states that he was required to listen to the static on the radio for hours at time as a result of his military occupational specialty, but was not provided hearing protection.  The Veteran also reports exposure to rifle fire during his military service.  

Presumptive Service Connection

The Veteran's service treatment records are silent for any diagnoses of, complaints of, or treatment for hearing loss or tinnitus.  Following his separation from service in 1962, the first treatment records noting complaints of hearing loss or tinnitus are not until 2009, almost 50 years later.  See November 2009 VA treatment record.  Thus, based on the record, there is no indication that the Veteran had hearing loss during service or within a year of his separation.  Given the extensive amount of time after service before the Veteran presented with hearing and tinnitus complaints is significant and the Board finds that it weighs against the Veteran's claim to establish a claim based on a presumption.  See Maxson v. Gober, 230 F.3d 1330 (2000) (finding that a prolonged period without medical complaint, and the amount of time that elapsed since service can be a factor for consideration in rebutting the presumption of service connection).

Furthermore, even though the Board acknowledges the Veteran's report that his current hearing loss relates to his in-service acoustic trauma from listening to the radio for extended periods of time and exposure to rifle fire without ear/hearing protection, the Board finds that the Veteran is not competent to medically attribute his bilateral sensorineural hearing loss to his in-service acoustic trauma; such an etiology determination requires medical expertise, which the record does not support.  See 38 C.F.R. § 3.159 (a)(1) versus (a)(2).  Moreover, chronicity and continuity of the bilateral hearing loss since service is not established, especially where the Veteran has not submitted any evidence to demonstrate that his symptoms have been continuous since service. 

In sum, based on the record, the Veteran's bilateral hearing loss did not manifest during or within the year after his separation from service, and the evidence of record does not establish that he has had continuous difficulty hearing since he separated from service.  He is therefore not entitled to service connection on a presumptive basis, including on the basis of continuity of symptomatology.

The failure to establish a presumptive basis of service connection, with regard to the Veteran's disability, does not preclude the Veteran from establishing service connection on another basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 U.S.C. § 1113 (b).  Instead, the Veteran may establish direct service connection to the current disability.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993), which held that the Veteran may submit evidence that the disability is causally related to service.  


Direct Service Connection

Here, while the evidence of record notes complaints of hearing loss and tinnitus and even provides diagnoses of these disorders, at no point do the treating physicians provide an etiological opinion attributing either hearing loss or tinnitus to the Veteran's military service. 

In January 2017, the VA examiner concluded that there was no evidence of hearing loss at separation or soon after his separation from service.  The VA examiner also provided an opinion as to delayed onset hearing loss and tinnitus and noted that the Institute of Medicine concluded that based on current knowledge of cochlear physiology, there was no sufficient scientific basis for the existence of delayed-onset hearing loss or tinnitus.  While it was not ruled out that delayed onset might exist, the requisite longitudinal animal and human studies have not been done and based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was no reasonable basis for delayed-onset hearing loss.  

Specifically, concerning the etiology of the Veteran's diagnosed tinnitus, the VA examiner stated that the tinnitus is as least as likely as not a symptom of the Veteran's hearing loss, as tinnitus is known to be a symptom of hearing loss.  Consequently, when considering all the above, the VA examiner concluded that the Veteran's hearing loss and claimed tinnitus are not related to acoustic trauma during service.

The Board notes that the Veteran testified that he was in receipt of disability income from the Social Security Administration (SSA) for his claimed low back disorder.  As there is no indication that either his bilateral hearing loss or tinnitus were included as the basis for that disability determination, failure to obtain those records prior to adjudicating the these claims is not prejudicial.  Golz v. Shinseki¸ 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure Social Security records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

Based on the foregoing, the Board concludes that the evidence weighs against the service connection claims.  The January 2017 VA examination found the Veteran's hearing loss and tinnitus are not related to service.  This examiner conducted a comprehensive clinical examination and evidentiary review, and indicated familiarity with the Veteran's pertinent medical and lay history.  The examiner provided a rationale regarding the Veteran's current conditions and offered an adverse opinion regarding the relationship between the Veteran's active duty service and the results of the examination.  There are no conflicting opinions.  

There is no competent medical evidence of record reflecting that the Veteran demonstrated bilateral hearing loss to a compensable degree within one year of discharge from active duty, and the VA examiner's opinion also weighs against this finding as there is no indication the Veteran sought treatment for hearing loss or tinnitus until 2009, almost 50 years after his separation from service.  Otherwise, there is no medical evidence of record indicating that the Veteran's bilateral hearing loss and tinnitus were caused or aggravated by his active duty service.  Accordingly, entitlement to direct service connection under 38 C.F.R. § 3.304 for both conditions or to presumptive service connection for bilateral hearing loss under 38 C.F.R. § 3.309(a) is not shown. 

The Veteran and his wife have both asserted their personal beliefs that the Veteran has hearing loss and tinnitus due to noise exposure in service.  The Veteran and his wife are both competent to report noise exposure in service, and the Veteran is competent to report difficulty hearing since, but neither he nor his wife are competent as laypersons to opine regarding the etiology of hearing disability that demonstrably became manifest many years after service.  Kahana, 24 Vet. App. 428.  

In sum, the Board has found the Veteran does not have bilateral hearing loss or tinnitus that is incurred in, due to or aggravated by service.  Accordingly, the criteria for service connection are not met and the claims must be denied.

Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

ORDER

The claim of entitlement to service connection for a pulmonary disorder is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Outstanding Records

During his Board hearing, the Veteran testified that he receives recurrent private treatment for the remaining claims on appeal.  However, it does not appear the AOJ has attempted to obtain any private treatment records.  Additionally, the Veteran testified that he received disability income from the SSA as a result of his back disorder.  These records have not been requested.  As the Veteran's SSA records might contain additional treatment records, medical opinions, and other evidence that could be relevant to the back issue on appeal, VA should undertake efforts to obtain them.  38 C.F.R. § 3.159 (c) (2); see also Golz, supra.  

Foot Disorder

The Veteran contends that he has a bilateral foot disorder as a result of an in-service injury when a hatch door fell on his foot.  The Veteran's service treatment records dated in December 1962 show treatment pertaining to fractures of his toes on the left foot only.  As he testified during his Board hearing, the Veteran states he has also received private treatment from his primary care practitioner and a podiatrist for residuals of this injury.  To date, he has not been afforded a VA examination for this disorder.  Therefore, in light of the Veteran's competent and credible testimony that he has a foot disorder as a result of the in-service injury, the Board finds that such an examination is warranted in this case.  See McClendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Low Back Disorder

The Veteran contends that his low back disorder is the result of his military service or, alternatively, as secondary to his foot disorder.  VA treatment records note complaints of chronic low back pain since 2009 and the Veteran testified during his hearing that he receives private treatment at a chiropractor for his back.  Further, he testified that his SSA disability award is based on his low back disorder.  To date, he has not been afforded a VA examination to identify any disorders pertaining to the low back and, for each diagnosed disorder, an etiological opinion.  Therefore, the Board finds that such an examination is warranted in this case.  See id.  

Carpal Tunnel Syndrome

The Veteran contends that his carpal tunnel syndrome developed as a result of his military occupational specialty operating a teletype.  To date, he has not been afforded a VA examination despite a subsequent diagnosis of carpal tunnel syndrome.  See December 2004 and December 2016 VA treatment records.  In light of the Veteran's competent and credible testimony that he developed carpal tunnel syndrome as a result of his military occupational specialty, the Board finds that such an examination is warranted in this case.  See id. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records pertaining to the claims on appeal for the period from January 2017 to the present.

2.  Contact the Veteran and ask him to complete a release form authorizing VA to obtain private treatment records from Drs. Singh, Polkovich, and Rula (correct spellings not confirmed).  The Veteran should be advised that, in lieu of submitting a completed release form, he can submit these private medical treatment records to VA himself.  If the Veteran provides a completed release form, then the medical records identified should be requested.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159 (e) (2017).

3.  Request records from SSA pertaining to any award of disability benefits and associate those records with the electronic claims file.

4.  Schedule the Veteran for VA examinations to determine the nature and likely etiology of his claimed disorders.  Any and all diagnostic tests should be conducted.  After reviewing the entire record, the examiner should respond to the following:

(a) Foot Disorder:  Identify any and all current foot disorders, to include any residuals of the in-service injuries to the left foot.  For each diagnosed disorder, opine as to whether it is at least as likely as not (50-percent probability or greater) that the disorder was incurred in service, to include as a result of his December 1962 in-service injury.

(b) Low Back Disorder:  Identify any and all currently diagnosed low back disorders.  For each diagnosed disorder,

i.  Opine as to whether it is at least as likely as not (50-percent probability or greater) that a back disorder was incurred in service, or is otherwise related to service. 

ii.  Opine as to whether it is at least as likely as not (50-percent probability or greater) any diagnosed low back disorder is caused or aggravated by his claimed foot disorder.

(c)  Carpal Tunnel Syndrome:  Opine as to whether it is at least as likely as not (50-percent probability or greater) that the carpal tunnel syndrome was incurred in service, to include as a result of his military occupational specialty operating a teletype.  

The examiner is reminded that an examination may be deemed inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

5.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the AOJ should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


